DETAILED ACTION
This office action is in response to the communication received on June 16, 2022 concerning application No. 16/637,284 filed on February 7, 2020.
	Claims 1-18 are currently pending.
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/16/2022 claim rejections under 35 USC 112b have been fully considered. The amendments to the claims have been entered and overcome the 35 SUC 112b rejection of claims 5 and 12 previously set forth. However, new claims 16 and 17 which include limitations previously recited in claim 5 are now rejected under 35 USC 112b for still reciting the phrase “in particular”.
Applicant's arguments filed 06/16/2022 claim rejections under 35 USC 102(a)(1) have been fully considered but they are not persuasive. In response to the applicant’s arguments that the prior art fails to teach “for each of said image frames performing the steps of: generating a set of weighting maps comprising at least a first weighting map and a second weighting map for spatially weighting the pixels of the image frame; determining a first weighted image frame by spatially weighting the pixels of the image frame based on the first weighting map, and determining a second weighted image frame by spatially weighting the pixels of the image frame based on the second weighting map”, examiner respectfully disagrees. Pg. 8, Section B of the methods section and fig. 1 of Poh disclose that a color map is formed for each of the frames, “yield a red, blue, and green measurement point for each frame”. Pg. 7, line 17-26 of the present applications specification discloses “determine said set of weighting maps for each image based on a local property of the image…said local property of the image can comprises at least one of a brightness, color…a color can refer to a relative value of a pixel in difference wavelength channels…a color may refer to a pixel value in RGB”. Therefore by separating the frame into three distinct color channels in step b of fig. 1 Poh is generating at least a first and second weighting map. Fig. 1 step b further shows that three weighted image frames using the color measurement points are generated. Each of the three colors have their own weighted image frame where the pixels within the image are weighted specifically based on the specified color, therefore a first and second weighted image frame is determined by spatially weighting the pixels of the image frame based on the weighting maps. 
For at least the above reasons the 35 USC 102/103 rejection of claims 1-15 stand. 

Claim Rejections - 35 USC § 112
Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 16 and 17, the phrase "in particular" in line 2 renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Additionally in regards to claim 17 it is not clear to the examiner, even if the limitation following “in particular” were required how “in particular, based on spectral clustering” is different from “derived based on a spectral clustering”?


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 9, 10, 12-15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Poh et al. (“Advancements in Noncontact, Multiparameter Physiological Measurements Using a Webcam”, as set forth in the Applicant’s 02/07/2020 IDS, hereinafter Poh).
Regarding claim 1, Poh teaches a device for determining a physiological parameter of a subject (Abstract), the device comprising: 
an interface for receiving image data of a scene (pg. 8, Section A of the Methods discloses that the video was taken with a webcam stored on a laptop), said image data comprising a time-sequence of image frames (pg. 8, Section A of the Methods discloses that a video was taken at 15 frames per second meaning an image sequence was recorded); and 
a processor for processing said image data (pg. 8, Sections A-B of the Methods disclose the video is saved on a laptop and analyzed using MATLAB and in order to run MATLAB the laptop or computer performing the software function must have a processor meaning a processor is present), 
wherein the processor is configured to perform, for each of said image frames (step b in fig. 1 discloses that the color weighting is performed for each frame), the steps of: 
generating a set of weighting maps comprising at least a first weighting map and a second weighting map for spatially weighting the pixels of the image frame (pg. 8, Section B of the Methods section and fig. 1 disclose that a color map is formed for each of the frames, specifically each of a red, green, and blue color map is formed to analyze the ROI. Each of the color maps is seen as its own weighted map. Page 7, lines 17-27 of the instant applications specification discloses that the weighting maps are based on color and that the color can include pixel values in RGB representation);
determining a first weighted image frame by spatially weighting the pixels of the image frame based on the first weighting map (step b of fig. 1 discloses that the color weighting is performed based on the Red Channel, the red channel is seen as the first weighting map and step b shows that the weighting occurs at the first frame at time t1); 
determining a second weighted image frame by spatially weighting the pixels of the image frame based on the second weighting map (step b of fig. 1 discloses that the color weighting is performed based on the Green Channel, the green channel is seen as the second weighting map and step b shows that the weighting occurs at the first frame at time t1);
determining a first statistical parameter value based on the first weighted image frame (pg. 8, Section B of the Methods section and fig. 1 disclose that the color channels were spatially averaged over all pixels in the ROI to form a single measurement point for each frame that forms the raw signal in step C of fig. 1. The computed average at a specific frame in the Red Signal represents the first statistical parameter, pg. 5, lines 10-11 of the instant application disclose that the statistical parameter includes a computed mean which is synonymous with average); 
determining a second statistical parameter value based on the second weighted image frame (pg. 8, Section B of the Methods section and fig. 1 disclose that the color channels were spatially averaged over all pixels in the ROI to form a single measurement point for each frame that forms the raw signal in step C of fig. 1. The computed average at a specific frame in the Green Signal represents the second statistical parameter, pg. 5, lines 10-11 of the instant application disclose that the statistical parameter includes a computed mean which is synonymous with average); 
wherein the processor is further configured to perform the steps of:
concatenating said first statistical parameter values over time based on the time-sequence of the corresponding image frames to obtain a first candidate signal (fig. 1, step C shows that the Red signal for each frame was linked over time in order to form a chain that shows the computed average over time);
concatenating said second statistical parameter values over time based on the time-sequence of the corresponding image frames to obtain a second candidate signal (fig. 1, step C shows that the Green signal for each frame was linked over time in order to form a chain that shows the computed average over time); and 
extracting a physiological parameter of the subject based on said first and/or said second candidate signal (pg. 8, section C of the Methods section discloses that the HR was calculated from the separated source which represents the signal determined in step C).

Regarding claim 2, Poh teaches the device of claim 1, as set forth above, Poh further teaches the first and second weighting map are generated for spatially weighting the pixels of the image frame 32017P01628WOUSsuch that a non-zero weight is assigned to at least one same pixel of the image frame with both the first and the second weighting map ((pg. 8, Section B of the Methods section and fig. 1 disclose that the color mapping is performed on the same ROI with all three of the red, blue, and green color channels. Section C of the methods section and fig. 2 disclose that the IBIs were obtained using the peaks of the signals from step E of fig. 1 and the graph in step B of fig. 2 shows that the weighted signal values are non-zero. Additionally, based on the fact that there are different shades of the same color in the color maps shown in step B of fig. 1 means the values are non-zero.

Regarding claim 3, Poh teaches the device of claim 1, as set forth above, Poh further teaches the processor is configured to determine said set of weighting maps for each image based on a local property of the image (pg. 8, Section B of the Methods section and fig. 1 disclose that the property of the image used in order to determine the weighting maps is color).

Regarding claim 4, Poh teaches the device of claim 3, as set forth above, Poh further teaches said local property of the image comprises at least one of a brightness, color, texture, depth and/or temperature (pg. 8, Section B of the Methods section and fig. 1 disclose that the property of the image used in order to determine the weighting maps is color).

Regarding claim 7, Poh teaches the device of claim 1, as set forth above, Poh further teaches the processor is further configured to generate normalized weighting maps (pg. 8, Section B of the Methods section and fig. 1 disclose that the raw traces are normalized using equation (3), the raw traces are representative of the data in the color map).

Regarding claim 9, Poh teaches the device of claim 1, as set forth above, Poh further teaches the step of extracting the physiological parameter of the subject further comprises the 42017P01628WOUS step of selecting at least one of said first and said second candidate signals based on a quality metric (the last sentence of section B of the method on pg. 8 discloses “the component whose power spectrum contained the highest peak was then selected for further analysis”, pg. 8, lines 27-32 of the instant applications specification discloses a quality metric includes the height of a spectral peak).

Regarding claim 10, Poh teaches the device of claim 1, as set forth above, Poh further teaches the processor is further configured to apply a blind source separation technique to the candidate signals to obtain independent signals (pg. 8 section B of the methods section discloses ICA is performed on the data. The Theory section on pg. 7 discloses that ICA is Independent component analysis which is used to uncover independent signals from a set of observations that are composed of a mixture of sources. Pg. 3 of the instant applications specification discloses ICA is an example of blind source separation)  and to select at least one of said independent signals based on a quality metric (pg. 8 section B of the methods section discloses the spectrum containing the highest peak was selected for further analysis. The highest peak is considered to be the quality metric).

Regarding claim 12, Poh teaches the device of claim 1, as set forth above, Poh further teaches said image data comprises at least two channels (fig. 1, step B shows three different color channels of image data)

Regarding claim 13, Poh teaches a system for determining a physiological parameter of a subject (Abstract); the system comprising: 
an imaging unit configured to acquire image data of a scene (pg. 8, Section A of the Methods discloses that the video was taken with a webcam stored on a laptop), said image data comprising a time-sequence of image frames (pg. 8, Section A of the Methods discloses that a video was taken at 15 frames per second meaning an image sequence was recorded); and 
a device for determining a physiological parameter of a subject as claimed in claim l based on the acquired image data (as set forth above Poh teaches a device for determining a physiological parameter of a subject as claimed in claim 1).

Regarding claim 14, Poh teaches a method for determining a physiological parameter of a subject (Abstract), the method comprising the steps of: 
receiving image data of a scene, (pg. 8, Section A of the Methods discloses that the video was taken with a webcam stored on a laptop, the video is the image data), said image data comprising a time-sequence of image frames (pg. 8, Section A of the Methods discloses that a video was taken at 15 frames per second meaning an image sequence was recorded); 
for each of said image frames(step b in fig. 1 discloses that the color weighting is performed for each frame), performing the steps of: 
generating a set of weighting maps comprising at least a first weighting map and a second weighting map for spatially weighting the pixels of the image frame (pg. 8, Section B of the Methods section and fig. 1 disclose that a color map is formed for each of the frames, specifically each of a red, green, and blue color map is formed to analyze the ROI. Each of the color maps is seen as its own weighted map. Page 7, lines 17-27 of the instant applications specification discloses that the weighting maps are based on color and that the color can include pixel values in RGB representation);
determining a first weighted image frame by spatially weighting the pixels of the image frame based on the first weighting map (step b of fig. 1 discloses that the color weighting is performed based on the Red Channel, the red channel is seen as the first weighting map and step b shows that the weighting occurs at the first frame at time t1); 
determining a second weighted image frame by spatially weighting the pixels of the image frame based on the second weighting map (step b of fig. 1 discloses that the color weighting is performed based on the Green Channel, the green channel is seen as the second weighting map and step b shows that the weighting occurs at the first frame at time t1);
determining a first statistical parameter value based on the first weighted image frame (pg. 8, Section B of the Methods section and fig. 1 disclose that the color channels were spatially averaged over all pixels in the ROI to form a single measurement point for each frame that forms the raw signal in step C of fig. 1. The computed average at a specific frame in the Red Signal represents the first statistical parameter, pg. 5, lines 10-11 of the instant application disclose that the statistical parameter includes a computed mean which is synonymous with average); 
determining a second statistical parameter value based on the second weighted image frame (pg. 8, Section B of the Methods section and fig. 1 disclose that the color channels were spatially averaged over all pixels in the ROI to form a single measurement point for each frame that forms the raw signal in step C of fig. 1. The computed average at a specific frame in the Green Signal represents the second statistical parameter, pg. 5, lines 10-11 of the instant application disclose that the statistical parameter includes a computed mean which is synonymous with average); 
wherein the method further comprises the steps of: 
concatenating said first statistical parameter values over time based on the time-sequence of the corresponding image frames to obtain a first candidate signal (fig. 1, step C shows that the Red signal for each frame was linked over time in order to form a chain that shows the computed average over time);
concatenating said second statistical parameter values over time based on the time-sequence of the corresponding image frames to obtain a second candidate signal (fig. 1, step C shows that the Green signal for each frame was linked over time in order to form a chain that shows the computed average over time); and 
extracting a physiological parameter of the subject based on said first and/or said second candidate signal (pg. 8, section C of the Methods section discloses that the HR was calculated from the separated source which represents the signal determined in step C).

Regarding claim 15, Poh teaches a non-transitory computer medium comprising program code means for causing a computer to carry out the steps of the method as claimed in claim 14 when said computer program is carried out on the computer (pg. 8, section B of the methods section discloses that the recordings are analyzed using custom software written in MATLAB and as set forth above that code carries out the method of claim 14).

Regarding claim 18, Poh teaches the device of claim 1, as set forth above, Poh further teaches said image data includes a first channel indicative of a first wavelength interval and a second channel indicative of a second wavelength interval (pg. 8, section A of the methods section discloses “all videos were recorded in color (24-bit RGB with three channels x 8 bits/channel)” the three separate channels are red, green, and blue which are all different wavelength of the color spectrum).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poh in view of Grady et al. (US 20130231552, hereinafter Grady).
Regarding claim 6, Poh teaches the device of claim 1, as set forth above. Poh does not specifically teach the processor is configured to determine said weighting maps based on an affinity matrix indicative of spectral clustering.
However,
Grady in a similar field of endeavor teaches a processor configured to determine a weighting map based on an affinity matrix indicative of spectral clustering ([0030] and claim 19 discloses that an affinity matrix is constructed to show the relatedness between a plurality of regions in the brain to create a network graph, the network graph is seen as the weighting map. Additionally, because the affinity matrix is indicating regions that are similar together the process is grouping regions which is indicative of spectral clustering).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Poh to have the weighting maps be determined based on an affinity matrix. The motivation to make this modification is in order to see the relatedness and connectivity between different regions of the image, as recognized by Grady ([0030]).

Regarding claim 8, Poh teaches the device of claim 1, as set forth above. Poh does not specifically teach the step of generating said set of weighting maps comprises at least one of zeroing weights below a predetermined threshold, offset removal and or thresholding.
However,
Grady in a similar field of endeavor teaches generating a weighting map by zeroing weights below a predetermined threshold (claim 19 discloses that the generating of the network graph involves “setting all entries in the affinity matric having a correlation measure less than a threshold equal to zero”) and thresholding ([0030] discloses that only values above a certain threshold are kept for the network graph, the network graph is seen as the weighting map).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Poh to have the generating of the weighting maps comprises zeroing weights below a predetermined threshold and thresholding. The motivation to combine the known technique of generating weighting maps by zeroing weights below a predetermined threshold and thresholding of Grady to the device of Poh would be to allow for the predictable results of eliminating values that would increase the noise when calculating physiological parameters. 

Claims 5, 11, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poh in view of Jacquel et al. (US 20170238842, hereinafter Jacquel).
Regarding claim 5, Poh teaches the device of claim 1, as set forth above. Poh does not specifically teach the processor is configured to determine said weighting maps based on a similarity of pixels of the image frame to a target category.
However,
Jacquel in a similar field of endeavor teaches a processor ([0058] discloses the processor is performed using a processor) is configured to determine said weighting maps based on a similarity of pixels of the image frame to a target category ([0143]-[0146] disclose a process of using a skin tone filter to identify an intensity signal, first a range is set based on the patient’s skin tone and then using the range it identifies candidate skin pixels, the intensity signals are seen as the weighting maps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Poh to determine said weighting maps based on a similarity of pixels of the image frame to a target category. The motivation apply the known technique of  determining weighting maps based on a similarity of pixels of the image frame to a target category of Jacquel to the device of Poh would be to allow for the predictable results of identifying candidate pixels across varying skin tones more accurately.

Regarding claim 11, Poh teaches the device of claim 1, as set forth above. Poh does not specifically teach the processor is configured to combine at least two of said candidate signals in the frequency domain.
However,
Jacquel in a similar field of endeavor teaches a processor ([0058] discloses the processor is performed using a processor) configured to combine at least two candidate signals in the frequency domain ([0148] discloses that the two PPG signals can be combined and a vital sign can be measured from the combined signal, [0091] discloses that the received signals are transformed into the frequency domain. Additionally, [0086] discloses that the combined light signal can be used to calculate statistics in the frequency domain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Poh to combine at least two candidate signals in the frequency domain. The motivation to apply the known technique of combining candidate signals in the frequency domain of Jacquel to the device of Poh would allow for the predictable results of determining more accurately the vital signs of the subject.

Regarding claim 16, Poh in view of Jacquel teaches the device of claim 1, as set forth above. Jacquel further teaches said target category is derived based on the content of the image frame ([0144] the skin tone range is based off of the patient within the image frame), in particular based on spectral clustering ([0135] and [0146] by identifying the candidate skin pixels the processor is identifying a group of pixels that have a similarity between them which corresponds to spectral clustering as outlined in pg. 7, line 34 of the instant applications specification “clustering can be based on one or more properties such as color”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Poh in view of Jacquel to have said target category be derived based on the content of the image frame, in particular based on spectral clustering. The motivation to apply the known technique to have said target category be derived based on the content of the image frame, in particular based on spectral clustering of Jacquel to the device of Poh in view of Jacquel would be to allow for the predictable results of increasing the accuracy and relevance of the target category by using the current imaging frame which would increase the accuracy of the results because the target category is based on the content being imaged not previously imaged content. 
Regarding claim 17, Poh in view of Jacquel teaches the device of claim 1, as set forth above. Jacquel further teaches said target category is derived based on a content of the image frame, in particular based on spectral clustering ([0135] and [0146] by identifying the candidate skin pixels the processor is identifying a group of pixels that have a similarity between them such as color or tone which corresponds to spectral clustering as outlined in pg. 7, line 34 of the instant applications specification “clustering can be based on one or more properties such as color”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Poh in view of Jacquel to have said target category be derived based on a content of the image frame, in particular based on spectral clustering. The motivation to apply the known technique of having said target category be derived based on a content of the image frame, in particular based on spectral clustering of Jacquel to the device of Poh in view of Jacquel would be to allow for the predictable results of increasing the accuracy and relevance of the target category by using the current imaging frame which would increase the accuracy of the results because the target category is based on the content being imaged not previously imaged content. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                                     /CATHERINE B KUHLMAN/                                                                             Primary Examiner, Art Unit 3791